                                                                Case 2:18-cv-02176-JCM-NJK Document 9 Filed 12/06/18 Page 1 of 2
                                                            


                                                          %UDGOH\7$XVWLQ(VT                                    
                                                            1HYDGD%DU1R
                                                          61(//	:,/0(5//3
                                                          +RZDUG+XJKHV3DUNZD\6XLWH
                                                            /DV9HJDV1HYDGD
                                                          7HOHSKRQH
                                                            )DFVLPLOH
                                                          EDXVWLQ#VZODZFRP
                                                          Attorneys for Defendant
                                                            Equifax Information Services LLC
                                                       

                                                                                        81,7('67$7(6',675,&7&2857
                                                                                             ',675,&72)1(9$'$
                                                                                                          
                                                                                                         &DVH1RFY-&01-.
                                                            5REHUW%ODFNPDQ-U
                                                                                                            
                                                                                                         67,38/$7,212)(;7(16,212)
                                                                                      3ODLQWLII         
                                                                                                         7,0()25'()(1'$17(48,)$;
             3883 Howard Hughes Parkway, Suite 1100




                                                            YV                                            ,1)250$7,216(59,&(6//&72
Snell & Wilmer




                                                                                                         ),/($16:(5
                    Las Vegas, Nevada 89169




                                                            2FZHQ/RDQ6HUYLFLQJ//&(TXLID[,QIRUPDWLRQ  
                         LAW OFFICES

                          702.784.5200




                                                                                                        
                                                            6HUYLFHV//&DQG([SHULDQ,QIRUPDWLRQ        ),5675(48(67
                               L.L.P.




                                                         6ROXWLRQV,QF                              
                                                                                                         
                                                                                    'HIHQGDQWV        

                                                                  'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//&³(TXLID[´KDVUHTXHVWHGDQH[WHQVLRQRI

                                                         WLPHWRDQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLQWKLVPDWWHUWRZKLFK3ODLQWLIIKDV

                                                         QR RSSRVLWLRQ $FFRUGLQJO\ SXUVXDQW WR /5 ,$  ,7 ,6 +(5(%< 67,38/$7(' $1'

                                                         $*5(('WRE\DQGDPRQJFRXQVHOWKDW'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//&¶VWLPHWR

                                                         DQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLQWKLVDFWLRQLVH[WHQGHGIURP'HFHPEHU

                                                          WKURXJK DQG LQFOXGLQJ -DQXDU\   3ODLQWLII DQG (TXLID[ DUH DFWLYHO\ HQJDJHG LQ

                                                         VHWWOHPHQWGLVFXVVLRQV7KHDGGLWLRQDOWLPHWRUHVSRQGWRWKH&RPSODLQWZLOOIDFLOLWDWHVHWWOHPHQW

                                                         GLVFXVVLRQV

                                                         

                                                         

                                                         
                                                                                                               
                                                         
                                                                                                              
                                                                                                                                                                  

                                                            
                                                                Case 2:18-cv-02176-JCM-NJK Document 9 Filed 12/06/18 Page 2 of 2
                                                            


                                                                    7KLVVWLSXODWLRQLVILOHGLQJRRGIDLWKDQGQRWLQWHQGHGWRFDXVHGHOD\
                                                                   5HVSHFWIXOO\VXEPLWWHGWKLVWKGD\RI'HFHPEHU
                                                            
                                                                                                                
                                                                                                              61(//	:,/0(5//3
                                                                                                            
                                                                                                                      
                                                                                                            %\VBradley Austin            
                                                                                                              %UDGOH\7$XVWLQ
                                                       
                                                                                                              1HYDGD%DU1R
                                                                                                            +RZDUG+XJKHV3NZ\6XLWH
                                                                                                              /DV9HJDV19
                                                                                                            7HO
                                                                                                              )D[
                                                                                                            (PDLOEDXVWLQ#VZODZFRP
                                                                                                              
                                                      
                                                                                                              Attorney for Defendant
                                                                                                           Equifax Information Services LLC

                                                                                                           No opposition
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                                                                            VShaina Plaksin                
                    Las Vegas, Nevada 89169




                                                                                                              6KDLQD53ODNVLQ(VT
                         LAW OFFICES

                          702.784.5200




                                                      
                                                                                                              1HYDGD%DU1R
                               L.L.P.




                                                                                                           0DWWKHZ,.QHSSHU(VT
                                                                                                              1HYDGD%DU1R
                                                                                                           .QHSSHU	&ODUN//&
                                                                                                              :&KH\HQQH$YH6XLWH
                                                                                                           /DV9HJDV19
                                                                                                              3KRQH
                                                      
                                                                                                              )$;
                                                                                                           (PDLOPDWWKHZNQHSSHU#NQHSSHUFODUNFRP
                                                                                                              (PDLOVKDLQDSODNVLQ#NQHSSHUFODUNFRP
                                                         
                                                                                                              Attorneys for Plaintiff
                                                      

                                                      
                                                                               NO FURTHER EXTENSIONS WILL
                                                                            BE GRANTED.
                                                                                                                              ,7,66225'(5('
                                                         
                                                            
                                                                                                                          BBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                          8QLWHG6WDWHV'LVWULFW&RXUW-XGJH
                                                                                                                             United States Magistrate Judge
                                                                                                                             
                                                                                                                                      December 7, 2018
                                                                                                                             '$7('BBBBBBBBBBBBBBBBBB
                                                      
                                                            
                                                            
                                                      
                                                            
                                                                                                                                                             
                                                            
